COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00031-CR


Joe Frank Slater                       §    From the 355th District Court

                                       §    of Hood County (CR11885)

v.                                     §    February 21, 2013

                                       §    Per Curiam

The State of Texas                     §    (nfp)

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS



                                   PER CURIAM
                         COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00031-CR

JOE FRANK SLATER                                                      APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE

                                      ----------

           FROM THE 355TH DISTRICT COURT OF HOOD COUNTY

                                      ----------

                         MEMORANDUM OPINION1
                                      ----------

      Appellant Joe Frank Slater was sentenced on March 8, 2012, to fifteen

years for making a false statement to obtain property or credit.2 The trial court

signed the judgment on March 16, 2012. We dismiss this attempted appeal for

want of jurisdiction.




      1
       See Tex. R. App. P. 47.4.
      2
      See Tex. Penal Code Ann. § 32.32 (West 2011). The applicable
sentencing range in this case was increased from that of a state-jail felony to that
of a second-degree felony based on his prior offenses. See id. § 12.425(b)
(West Supp. 2012).

                                          2
      On December 3, 2012, Appellant filed in the trial court a pro se notice of

appeal. This court received Appellant’s notice of appeal on January 25, 2013.

Concerned that we did not have jurisdiction over Appellant’s attempted appeal,

we informed Appellant by letter on January 29, 2013, that this appeal was subject

to dismissal unless Appellant or any party showed grounds for continuing the

appeal on or before February 13, 2013. Appellant responded, but the response

does not show grounds on which this court may rely for continuing this appeal.

      Jurisdiction is vested in this court by a timely filed notice of appeal. Slaton

v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996).         A defendant’s notice of appeal is

timely if filed within thirty days after sentence is imposed or suspended in open

court, or after the day the trial court enters an appealable order, or within ninety

days after the day sentence is imposed or suspended in open court if the

defendant timely files a motion for new trial. Tex. R. App. P. 26.2. Appellant’s

notice of appeal was due no later than April 9, 2012, because he did not file a

motion for new trial. Because Appellant’s notice of appeal was not filed until

December 3, 2012, it does not invoke this court’s jurisdiction. Furthermore, this

court does not have authority to grant an out-of-time appeal. See Slaton, 981
S.W.2d at 210 (reasoning that if an appeal is not timely perfected, a court of

appeals has no jurisdiction to address the merits of the appeal and can take no

action other than to dismiss it). Accordingly, we dismiss this appeal for want of

jurisdiction. See Tex. R. App. P. 26.2(a); 43.2(f); Olivo, 918 S.W.2d at 523.



                                         3
                                         PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 21, 2013




                               4